{¶ 1} On October 26, 2005, this court issued an order suspending respondent, Joseph E. Marosan, from the practice of law for a period of two years with the last eighteen months of the suspension stayed and ordering respondent to be placed on probation for the stayed portion of the suspension, with conditions. It was further ordered that if respondent violated any of the conditions, the stay would be lifted, and respondent would serve the entire two-year suspension. Respondent was ordered to pay board costs in the amount of $6,615.15. These costs and all accrued interest remain unpaid.
{¶ 2} On January 10, 2006, respondent was ordered to show cause why he should not be found in contempt for failure to comply with the court’s order of *1221suspension. On January 30, 2006, respondent filed a response to the show cause order with an affidavit of compliance attached. Relator Cuyahoga County Bar Association filed a reply to respondent’s response. Upon consideration thereof,
{¶ 3} IT IS ORDERED that the previously imposed stay is revoked and respondent, Joseph E. Marosan, Attorney Registration No. 0025849, last known business address in Middleburg Heights, Ohio, shall serve the entire two-year suspension imposed in the court’s order of October 26, 2005, as an actual period of suspension. All terms of that order remain in effect.
{¶ 4} IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Section.
{¶ 5} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 6} For earlier case, see Stark Cty. Bar Assn. v. Marosan, 106 Ohio St.3d 430, 2005-Ohio-5412, 835 N.E.2d 718.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.